Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the amendment filed on 06/28/2022.
3.	Claims 1-7 and 16-28 are currently pending in this Office action.

Examiner’s Comment
4.	Regarding claims 16-20, claim 16 recites the limitation of “A computer readable storage medium having computer readable instructions that when executed by one or more computers causes the one or more computers to execute a method for determining user synonyms in a query processing system” in the preamble.  The specification discloses that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire” (paragraph 0086).  Thus, in view of the specification, the examiner interprets that the claims 16-20 are statutory under the 35 U.S.C. 101.



Allowable Subject Matter
5.	Claims 1-7 and 16-28 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-7 and 16-20, these claims are allowed in view of applicant’s arguments set forth in pages 5-6 of the Remarks filed on 11/02/2021.  More specifically,  it is agreed that the applicant’s argument (i.e., “Even if the augmented query were to be considered a second query, there is no disclosure in Bachman of determining that two separately received queries are contextually similar…Bachman only deals with the enhancement of a single query, not with determining that two separate and distinct queries are contextually similar between one another”, page 5 of Remarks) overcomes the recited limitation of “receiving a second query from the user” in view of the applicant’s arguments set forth in pages 5-6.	
	Regarding claims 21-28, the prior art fails to disclose or make obvious, neither singly nor in combination, a query processing system comprising, in addition to the other recited features of the claim, the features of a knowledgeable base configured to be queried; a query processor configured to receive a plurality of input queries, wherein the first query is processed prior to a receipt of the second query; a matching engine configure dot match the plurality of queries with documents in the knowledge base to generate a plurality of results, wherein results from the first query are generated prior to the receipt of the second query; a ranking engine configures to score; a user identification component configured to identify specific user; a session identification component configured to identify contiguous query sessions for at least one user, wherein the first query and the second query are received during a contiguous query session; and a similarity detector configured to determine a contextual similarity between the first query and the second query in the manner recited in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161